DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed January 28, 2021.   Claims 1-20 are pending with claims 2, 7, 9, 10 and 18-20 being previously withdrawn. An action on the merits is as follows.	
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8 and 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims 1 and 11 include the limitation “the at least one sensor is positioned to monitor an adjacent portion of the guide rail”.  However applicant’s originally filed disclosure does not properly describe the sensor to monitor a condition of the guide rail at an adjacent portion of the guide rail as the elevator car moves.  The specification describes use of a gap sensor or inductive sensor provided on the elevator car to monitor speed of the elevator car.  The specification is silent as to a condition of the guide rail being monitored on an adjacent portion of the guide rail while the elevator car is moving.  Therefore this limitation is considered new matter.
Claims 3-6, 8 and 12-17 depend from claims 1 or 11 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claims 1 or 11.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8, 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 includes the limitation “the at least one sensor is positioned to monitor an adjacent portion of the guide rail”.  However the claim does not describe what the adjacent portion of the guide rail is in reference to.  It is unclear whether applicant intends to monitor an adjacent portion of the guide rail with respect to a previously monitored portion of the guide rail, the elevator car, or an end of the guide rail.  For examining purposes, this limitation is interpreted as stating “the at least one sensor is positioned to monitor an adjacent portion of the guide rail with respect to the elevator car”.  
Claims 3-6, 8 and 12-17 depend from claims 1 or 11 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claims 1 or 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sissala et al. (US 5,214,947).
Claim 11: Sissala et al. discloses a method of operating an elevator system shown in FIGURE 2 to include an elevator car (35) and a guide rail (11), where the elevator car is moved along with an electronic safety actuator (distance detector 7, recorder unit 3) coupled to the elevator car within a hoistway (column 4 lines 37-42).  A sensor (distance detector 7) of electronic safety actuator monitors a condition (straightness/deflections) (column 1 line 67 through column 2 line 2) of the guide rail as a parameter associated with a quality of the guide rail (column 2 lines 62-65), and therefore a ride quality of the elevator car.  The sensor is further shown to be positioned to monitor an adjacent portion of the guide rail with respect to the elevator car as the elevator car moves (column 4 lines 37-42).  
Claim 13: Sissala et al. modified by Michael et al. discloses a method as stated above, where information is received from the sensor monitoring the parameter associated with the ride quality and compared against a preset threshold (allowed limit) (column 4 lines 47-52).
Claim 14: Sissala et al. modified by Michael et al. discloses a method as stated above, where a region of a path of movement of the elevator car is identified (charted) where maintenance (correction) is required (column 4 lines 47-52).
Claim 15: Sissala et al. modified by Michael et al. discloses a method where a region of a path of movement of the elevator car is identified where maintenance is required, as stated above.  Such identification includes determining locations of the 
Claim 16: Sissala et al. modified by Michael et al. discloses a method as stated above, where a notification that maintenance is required at locations of the guide rail is generated (charted) (column 2 lines 56-60) where the received information exceeds the preset threshold (column 4 lines 49-52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sissala et al. (US 5,214,947) in view of Michael et al. (US 2015/0307319 A1).
Claim 1: Sissala et al. discloses a safety actuation device for an elevator system shown in FIGURE 2 to include an elevator car (35) and a guide rail (11), where an electronic safety actuator (distance detector 7, recorder unit 3) includes a sensor (distance detector 7) to monitor a condition (straightness/deflections) (column 1 line 67 through column 2 line 2) of the guide rail as a parameter associated with a quality of the guide rail (column 2 lines 62-65), and therefore a ride quality of the elevator car.  The sensor is further shown to be positioned to monitor an adjacent portion of the guide rail 
However Michael et al. teaches a safety actuation device for an elevator system, where a safety brake (13) is disposed on an elevator car (2) (page 4 ¶ [0037]).  A movement detection module (20) including crash monitor (27) is operably connected to the safety brake, and actuates the safety brake based on a comparison of a sensed acceleration (page 4 ¶ [0044]).
Given the teachings of Michael et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the safety actuation device disclosed in Sissala et al. with providing a safety brake disposed on the elevator car, where the electronic safety actuator is operably connected to the safety brake.  Doing so would prevent the need for a “recording cycle [to] be waited for”, allowing “a safety assessment [to] be performed quickly and promptly” as taught in Michael (page 1 ¶ [0011]).
Claim 3: Sissala et al. modified by Michael et al. discloses a safety actuation device where the parameter associated with the ride quality of the elevator car includes a condition of the guide rail, as stated above.
Claim 5: Sissala et al. modified by Michael et al. discloses a safety actuation device as stated above, where the condition of the guide rail is disclosed in Sissala et al. to include a straightness of the guide rail (column 1 lines 8-10).
Claim 6: Sissala et al. modified by Michael et al. discloses a safety actuation device as stated above, where the condition of the guide rail is disclosed in Sissala et 
Claim 8: Sissala et al. modified by Michael et al. discloses a safety actuation device as stated above, but fails to disclose the sensor to be an optical sensor or laser.
However Michael et al. teaches a safety actuation device for an elevator system, where a movement detection module (20) is a laser (page 2 ¶ [0017]).
Given the teachings of Michael et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the safety actuation device disclosed in Sissala et al. with providing the sensor to be an optical sensor or laser.  Doing so would allow “travel information for the determination of appropriate movement parameters [to be] obtained from the difference between successive absolute positions” as taught in Michael et al. (page 2 ¶ [0017]), where the positions are of the sensor relative to the guide rail.
Claim 12: Sissala et al. discloses a method as stated above, but fails to disclose a safety brake operably coupled to the electronic safety actuator to be forced against the guide rail to brake movement of the elevator car.
However Michael et al. teaches a method of operating an elevator system, where a movement detection module (20) including crash monitor (27) is operably connected to a safety brake (13), and actuates the safety brake based on a comparison of a sensed acceleration (page 4 ¶ [0044]).  The safety brake is forced against the guide rail to brake movement of elevator car (page 3 ¶ [0025]).
Given the teachings of Michael et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sissala et al. (US 5,214,947) in view of Bialy (US 5,351,516).
Claim 17: Sissala et al. modified by Michael et al. discloses a method as stated above, but fails to disclose the sensor to include a sensor operable to detect a surface of the guide rail.
However Bialy teaches a method of operating an elevator system, where a sensor monitors a surface of a guide rail corresponding to damage, as shown in fig. 4A (column 3 lines 46-55).
Given the teachings of Bialy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Sissala et al. with providing the condition of the guide rail to include a surface roughness of the guide rail.  Doing so would allow “rehabilitating [of] a scored elevator rail” as taught in Bialy (column 1 lines 52-54).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sissala et al. (US 5,214,947) modified by Michael et al. (US 2015/0307319 A1) as applied to claims above, further in view of Bialy (US 5,351,516).
Claim 4: Sissala et al. modified by Michael et al. discloses a safety actuation device as stated above, but fails to disclose the condition of the guide rail to include a surface roughness of the guide rail.
However Bialy teaches a safety device for an elevator system, where a condition of a guide rail is monitored and shown in fig. 4A to include surface roughness (damage) of the guide rail (column 3 lines 46-55).
Given the teachings of Bialy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the safety actuation device disclosed in Sissala et al. as modified by Michael et al. with providing the condition of the guide rail to include a surface roughness of the guide rail.  Doing so would allow “rehabilitating [of] a scored elevator rail” as taught in Bialy (column 1 lines 52-54).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             April 12, 2021